UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2084


ROBERT LAMAR OWENS, JR.,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of the Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Dennis L. Howell, Magistrate Judge. (1:17-cv-00107-DLH)


Submitted: June 20, 2019                                          Decided: July 23, 2019


Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lamar Owens, Jr., Appellant Pro Se. Wanda Denise Mason, Office of General
Counsel, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lamar Owens, Jr., appeals the magistrate judge’s order denying Owens’

motion to remand and upholding the Administrative Law Judge’s denial of Owens’

applications for disability insurance benefits and supplemental security income. * On

appeal, Owens disputes only the decision not to remand to the agency for consideration

of new evidence. See 42 U.S.C. § 405(g) (2012). However, we have reviewed the record

and find no reversible error. See Borders v. Heckler, 777 F.2d 954, 955 (4th Cir. 1985)

(identifying four prerequisites for remand motion).   Accordingly, we affirm for the

reasons stated by the magistrate judge. Owens v. Berryhill, No. 1:17-cv-00107-DLH

(W.D.N.C. July 30, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




      *
         The parties consented to the magistrate judge’s jurisdiction. See 28 U.S.C.
§ 636(c) (2012).


                                          2